DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 02/18/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/22 has been entered.
 	The reply filed 02/18/22 affects the application 16/312,828 as follows:
1.     Claim 42 has been amended and thus should have been correctly indexed as currently amended instead of previously presented. Claims 55, 57-60 and 64 have been canceled. The rejections of the office action mailed 08/18/21 have been modified as necessitated by Applicant’s amendments and are set forth herein below. 
2.     The responsive is contained herein below.
Claims 38-46, 61-63 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 38-41, 61-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’shea et al. (OncoTargets and Therapy, 2014, vol. 7, p. 117-134; of record) in view of Yue et al. (Cancer Prev Res; 7(4); 388–97).
Claim 38 is drawn to a treatment regimen comprising: administering an anti-cancer cytotoxic therapeutic agent to a patient with cancer on day 1 of a treatment cycle; administering on days 2, 3, 4, and/or 5 of the treatment cycle metformin; administering on days 2, 3, 4, and/or 5 of the treatment cycle a neu-1 sialidase inhibitor; and, optionally: administering on days 2, 3, 4, and/or 5 of the treatment cycle a non-steroidal anti-inflammatory.
O’shea et al. disclose that resistance to drug therapy, along with high rates of metastasis, contributes to the low survival rate in patients diagnosed with pancreatic cancer. An alternate treatment for human pancreatic cancer involving targeting of Neu1 sialidase with oseltamivir phosphate (Tamiflu®) was investigated in human pancreatic cancer (PANC1) cells with acquired resistance to cisplatin and gemcitabine (see abstract).  Furthermore, O’shea et al. disclose that therapeutic targeting of Neu1 sialidase with oseltamivir phosphate at the growth factor receptor level disables the intrinsic signaling platform for cancer cell survival in human pancreatic cancer with acquired chemoresistance, and that their findings provide evidence for oseltamivir phosphate (Tamiflu) as a potential therapeutic agent for pancreatic cancer resistant to drug therapy (see abstract).  It should be noted that O’shea et al. describe the efficacy of oseltamivir phosphate (Neul sialidase inhibitor) in the treatment of pancreatic cancer and its ability to disable the potential cancer cell survival mechanism at the receptor signaling platform in pancreatic cancer with acquired chemoresistance to cisplatin and gemcitabine. 

and disease progression (see page 118, left col., 2nd paragraph). In addition, O’shea et al. disclose that collectively, it is proposed that if a drug could halt the process of EMT, it might also overcome chemoresistance and reduce metastasis, thereby improving the prognosis for patients diagnosed with pancreatic cancer (see page 118, right col., 1st paragraph).
The difference between Applicant’s claimed method and the method taught by O’shea et al. is that the Applicant also administers metformin to the patient.  
Yue et al. disclose that metformin and aspirin have been explored as two emerging cancer chemoprevention agents for different types of cancers, including pancreatic cancer (see abstract).
Furthermore Yue et al. disclose that or metformin, the most important mechanism may involve the inhibition of mTOR signaling via AMP-activated protein kinase (AMPK)-dependent and -independent pathways. For aspirin, the major mechanism is the anti-inflammatory action through the inhibition of COX-1/COX-2 and modulation of the NFkB or STAT3 pathway. In addition, aspirin may activate AMPK, and both agents may affect Notch, Wnt/β-catenin, and other signaling pathways (abstract). In addition, Yue et al. disclose that the combination of metformin and aspirin will provide additive and possibly synergistic effects for the prevention and treatment of pancreatic cancer (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of O’shea et al. and Yue et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering the anti-cancer cytotoxic therapeutic agent, gemcitabine, administering metformin, administering the neu-1 sialidase inhibitor, oseltamivir 
One having ordinary skill in the art would have been motivated in view of O’shea et al. and Yue et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering the anti-cancer cytotoxic therapeutic agent, gemcitabine, administering metformin, administering the neu-1 sialidase inhibitor, oseltamivir phosphate and also administering the non-steroidal anti-inflammatory, aspirin, to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, because a skilled artisan would reasonably be expected to use or administer the compounds taught by O’shea et al. and Yue et al. in combination, based on factors or need such as the severity of the cancer or tumor and the type of the subject or patient that is being treated.
	It should be noted that it is obvious to administer the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient on day 1 of the treatment cycle and the other compounds or anticancer agents on the following or second day (i.e.; day 2) especially in patients with pancreatic cancer that is resistant to gemcitabine, since O’shea et al. disclose that the Neu1 sialidase inhibitor oseltamivir phosphate (Tamiflu®) is efficacious in disabling or reducing chemoresistance to gemcitabine in the pancreatic cancer treatment and the potential pancreatic cancer cell survival. Also, it is obvious to administer the metformin and the aspirin after day 1 such as on day 2, especially since Yue et al. disclose that metformin and aspirin can be administer on the same day and/or can provide synergistic anticancer effects in pancreatic treatment. Furthermore, it should be noted that it is obvious to one of ordinary skill in the art to optimize the efficacy of the treatment such as by adjusting or optimizing the dosing treatment .
	
Claims 42, 44-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’shea et al. and Yue et al. as applied in claim 38 above and further in view of Wang et al. (ONCOLOGY REPORTS 33: 383-390, 2015).
Claim 42 is drawn to a method for treating cancer in a patient in need thereof, the method comprising: a) administering a chemotherapy treatment to the patient; and b) within 96 hours after administering the chemotherapy treatment, administering a neuraminidase 1 inhibitor and a cyclooxygenase (COX) inhibitor to the patient.
The difference between Applicant’s claimed method and the method taught by O’shea et al. and Yue et al. is that the Applicant’s administers the neuraminidase 1 inhibitor and the cyclooxygenase (COX) inhibitor within 96 hours after administering the chemotherapy treatment to the patient.  
	Wang et al. disclose that in pancreatic cancer chemotherapy, gemcitabine (GEM) was
initially recommended as a first-line drug by the Food and Drug Administration (USA) in 1997. Since then, research on combination chemotherapies, such as cytotoxic drugs [5-fluorouracil
(2), cisplatin (3) and capecitabine (4)] and biological agents [erlotinib (5), cetuximab (6) and bevacizumab (7)], as second-line modes of chemotherapy has been extensively conducted (see page 383, right col., 1st paragraph). Furthermore, Wang et al. disclose treating pancreatic cancer cells with different concentrations of GEM, adriamycin (ADM), mitomycin C (MMC), paclitaxel (PTX), methotrexate (MTX), vincristine (VCR), gefitinib (GEF), cisplatin (DDP) and
st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of O’shea et al., Yue et al. and Wang et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al.
One having ordinary skill in the art would have been motivated in view of O’shea et al., Yue et al. and Wang et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al., because a skilled artisan would reasonably be expected to .

Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’shea et al., Yue et al. and Wang et al. as applied in claim 42 above and further in view of Li et al. (Int J Clin Exp Pathol 2015;8(2):1737-1742).
	Claim 46 is drawn to the method of claim 45, wherein the COX-2 selective inhibitor is celecoxib.
The difference between Applicant’s claimed method and the method taught by O’shea et al., Yue et al. and Wang et al. is that the Applicant’s also administers the COX-2 selective inhibitor, celecoxib to the patient.  
Li et al. disclose that COX-2 inhibitor celecoxib can inhibit the proliferation, invasion and migration of PANC-1 cells via down-regulating the expression of MMP-14 in a concentration-dependent manner, thus contributing to its anti-tumor effect in pancreatic cancer (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of O’shea et al., Yue et al., Wang et al. and Li et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) 
One having ordinary skill in the art would have been motivated in view of O’shea et al., Yue et al., Wang et al. and Li et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin or celecoxib to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al., because a skilled artisan would reasonably be expected to use or administer the compounds taught by O’shea et al., Yue et al., Wang et al. and Li et al. in combination, based on factors or need such as the severity of the cancer or tumor and the type of the subject or patient that is being treated.

Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’shea et al., Yue et al. and Wang et al. as applied in claim 42 above and further in view of Lutz et al. (OncoImmunology 3:11, e962401; November 1, 2014).
	Claim 43 is drawn to the method of claim 42, wherein the chemotherapy treatment comprises a checkpoint inhibitor.

Lutz et al. disclose that single agent immunotherapy is effective against several cancers, but has failed against poorly immunogenic cancers, including pancreatic cancer, and that evaluation of pancreatic tumors following treatment with an experimental vaccine suggests that vaccination primes the tumor microenvironment (TME) for checkpoint-inhibitor immunotherapy, and supports a new platform for evaluating checkpoint-inhibitors in poorly immunogenic cancers (see abstract). That is, Lutz et al. disclose or suggest that checkpoint-inhibitor can be used in pancreatic cancer treatment (e.g.; pancreatic cancer immunotherapy).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of O’shea et al., Yue et al., Wang et al. and Lutz et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin to said patient, and to use a checkpoint inhibitor as taught by Lutz et al., especially if an immunotherapy is also used in said pancreatic cancer treatment, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor. since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al.
.

Claim 60 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’shea et al., Yue et al., Wang et al. and Lutz et al. as applied in claim 55 above and further in view of Li et al. (Int J Clin Exp Pathol 2015;8(2):1737-1742) and Orengo et al. (Arch Dermatol. 2002;138:751-755).
	Claim 60 is drawn to the method of claim 58, wherein the cyclooxygenase COX inhibitor comprises between about 50mg and 400 mg/daily of celecoxib.

Li et al. disclose that COX-2 inhibitor celecoxib can inhibit the proliferation, invasion and migration of PANC-1 cells via down-regulating the expression of MMP-14 in a concentration-dependent manner, thus contributing to its anti-tumor effect in pancreatic cancer (see abstract).
Orengo et al. disclose that celecoxib can be used or administered in amounts or doses such as low-dose (200 mg twice daily human dose equivalent), and high-dose (400 mg twice daily human dose equivalent) (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of O’shea et al., Yue et al., Wang et al., Lutz et al., Li et al. and Orengo et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient and then administering the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin, or celecoxib at a dose such as 400 mg/daily (i.e.; 200 mg twice per day) as taught by Orengo et al., to said patient and to also or combine the method with immunotherapy employing a checkpoint inhibitor as taught by Lutz et al. which is administered about or within 96 hours such as prior to the administration of the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious to treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al.


Response to Arguments
Applicant's arguments with respect to claims 38-46, 61-63 have been considered but are not found convincing.

However, it should be noted that, a skilled artisan would be motivated to alter parameters of the treatment method taught or suggested by the prior art such as period and time of administration of the drugs in order to optimize the efficacy of the treatment based on factors such as the severity of the cancer and the type of subject treated.  In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05).  That is, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Furthermore, the Examples 1-3 in Applicant’s specification relates to treating a patient that has had surgery and the drugs used or administered is administered relative to or in reference to surgical treatment or to a patient who has had prior surgery or undergoing surgery such as after tumour removal (e.g.; see pages 27-28, Example 1, [00137]-[00138]). It should be noted that Applicant’s claims do not recite treating a specific population such as a patient undergoing surgery or that has undergone surgery. Thus, Applicant’s argument with respect to optimization is not persuasive, especially since it is not applicable to all patients but rather to a specific patient 
In addition, it is obvious to administer the secondary drug effective against cancer stem cells (metformin) and the neu-1 sialidase inhibitor (OP), which disrupts the influence of the acute inflammatory response on surviving stem cell populations, inhibiting activation of stem cell self-renewal and EMT, since it is known that surgery, chemotherapy, and radiation therapy trigger highly conserved wound healing pathways that: (1) facilitate the phenotypic transformation of surviving cancer cells into a highly mobile, metastatic phenotype through an EMT or epithelial-mesenchymal transition and (2) induce residual cancer stem cell proliferation (e.g.; as disclosed in Exhibit B (attached; see abstract)), and it is obvious to administer the secondary drug (metformin) after the cytotoxic therapeutic agent because metformin is able to inhibit EMT pathways and thus EMT (which occurs after surgery and chemotherapy), and epithelial mesenchymal transition (EMT) is implicated into invasive process and metastasis in cancer (as disclosed in Exhibit C (attached)). 
Also, it should be noted that it is obvious to administer the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient on day 1 of the treatment cycle and the other compounds or anticancer agents on the following or second day (i.e.; day 2) especially in patients with pancreatic cancer that is resistant to gemcitabine, since O’shea et al. disclose that the Neu1 sialidase inhibitor oseltamivir phosphate (Tamiflu®) is efficacious in disabling or 
Also, it is obvious to administer the metformin and aspirin after the administration of the anti-cancer cytotoxic therapeutic agent, gemcitabine, since O’shea et al. disclose that there is a unique connection between drug resistance and epithelial-mesenchymal transition (EMT) and 

might also overcome chemoresistance and reduce metastasis, thereby improving the prognosis for patients diagnosed with pancreatic cancer, and also because metformin is known to be able to inhibit EMT pathways and thus EMT (as disclosed in Exhibit D (attached), see abstract).
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of O’shea et al. and Yue et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering the anti-cancer cytotoxic therapeutic agent, gemcitabine, administering metformin, administering the neu-1 sialidase inhibitor, oseltamivir phosphate and also administering the non-steroidal anti-inflammatory, aspirin, to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, because a skilled artisan would reasonably be expected to use or administer the compounds taught by O’shea et al. and Yue et al. in combination, based on factors or need such as the severity of the cancer or tumor and the type of the subject or patient that is being treated.
The Applicant argues that to the extent that any information can be gleaned about the order in which the drugs should be given, O’shea would lead the skilled person to administer the cytotoxic agent last as the other three drugs would sensitize the cells so the cytotoxic agent will be effective. Thus, the references teach away from the treatment regimen recited in claim 1, which recites administering an anti-cancer cytotoxic therapeutic agent to a patient with cancer on day 1 of the treatment cycle.
However, O’shea et al. would not lead the skilled person to administer the cytotoxic agent last, and the references do not teach away from the treatment regimen recited in claim 1, 
Also, it should be noted that it is obvious to administer the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient on day 1 of the treatment cycle and the other compounds or anticancer agents on the following or second day (i.e.; day 2) especially in patients with pancreatic cancer that is resistant to gemcitabine, since O’shea et al. disclose that the Neu1 sialidase inhibitor oseltamivir phosphate (Tamiflu®) is efficacious in disabling or reducing chemoresistance to gemcitabine in the pancreatic cancer treatment and the potential pancreatic cancer cell survival. Also, it is obvious to administer the metformin and the aspirin after day 1 such as on day 2, especially since Yue et al. disclose that metformin and aspirin can be administer on the same day and/or can provide synergistic anticancer effects in pancreatic treatment. In this respect, the Examiner directs Applicant’s attention to Exhibit A (attached) which points out that “synergism between combination therapy of oseltamivir and other agents such as adamantanes, ribavirin and other neuraminidase inhibitors have been shown within in vitro and in vivo studies which are summarised in Table 2” (see page 8 of Exhibit A, last full paragraph). That is, oseltamivir is known to act synergistically with neuraminidase inhibitors and other agents. Thus, it is obvious administer oseltamivir and such agents and/or inhibitors together such as after day 1 such as on day 2. In fact, Exhibit A also disclose or suggest that oseltamivir and metformin or aspirin can be administered together or in combination (see Exhibit A, page 30, Table 10).  Furthermore, it should be noted that it is obvious to one of ordinary skill in the art to optimize the efficacy of the treatment such as by adjusting or optimizing the dosing treatment cycle and/or daily administration of the compounds.  Also, it should be noted that the use of different dosing regimens and treatment cycles of administration of different anticancer agents is 
Also, it is obvious to administer the metformin and aspirin after the administration of the anti-cancer cytotoxic therapeutic agent, gemcitabine, since O’shea et al. disclose that there is a unique connection between drug resistance and epithelial-mesenchymal transition (EMT) and 
that EMT in cancer cells promotes metastasis and disease progression and that pancreatic cancer provides chemoresistance to gemcitabine, and also that a drug could halt the process of EMT
might also overcome chemoresistance and reduce metastasis, thereby improving the prognosis for patients diagnosed with pancreatic cancer, and also because metformin is known to be able to inhibit EMT pathways and thus EMT (as disclosed in Exhibit D (attached), see abstract).
In addition, it is obvious to administer the secondary drug effective against cancer stem cells (metformin) and the neu-1 sialidase inhibitor (OP), which disrupts the influence of the acute inflammatory response on surviving stem cell populations, inhibiting activation of stem cell self-renewal and EMT, since it is known that surgery, chemotherapy, and radiation therapy trigger highly conserved wound healing pathways that: (1) facilitate the phenotypic transformation of surviving cancer cells into a highly mobile, metastatic phenotype through an EMT or epithelial-mesenchymal transition and (2) induce residual cancer stem cell proliferation (e.g.; as disclosed in Exhibit B (attached; see abstract)), and it is obvious to administer the secondary drug (metformin) after the cytotoxic therapeutic agent because metformin is able to inhibit EMT pathways and thus EMT (which occurs after surgery and chemotherapy), and epithelial 
Furthermore, it should be noted that, a skilled artisan would be motivated to alter parameters of the treatment method taught or suggested by the prior art such as period and time of administration of the drugs in order to optimize the efficacy of the treatment based on factors such as the severity of the cancer and the type of subject treated.  In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05).  That is, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of O’shea et al. and Yue et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering the anti-cancer cytotoxic therapeutic agent, gemcitabine, administering metformin, administering the neu-1 sialidase inhibitor, oseltamivir phosphate and also administering the non-steroidal anti-inflammatory, aspirin, to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, because a skilled artisan would reasonably be expected to use or administer the compounds taught by O’shea et al. and Yue et al. in combination, based on factors or need such as the severity of the cancer or tumor and the type of the subject or patient that is being treated.
The Applicant argues that the focus of Yue is prevention, which would be understood by the skilled person to teach administration will precede (and, if effective, avoid) administration of an anti-cancer cytotoxic therapeutic agent.

  Also, it should be noted that it is obvious to administer the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient on day 1 of the treatment cycle and the other compounds or anticancer agents on the following or second day (i.e.; day 2) especially in patients with pancreatic cancer that is resistant to gemcitabine, since O’shea et al. disclose that the Neu1 sialidase inhibitor oseltamivir phosphate (Tamiflu®) is efficacious in disabling or reducing chemoresistance to gemcitabine in the pancreatic cancer treatment and the potential pancreatic cancer cell survival. Also, it is obvious to administer the metformin and the aspirin after day 1 such as on day 2, especially since Yue et al. disclose that metformin and aspirin can be administer on the same day and/or can provide synergistic anticancer effects in pancreatic treatment. In this respect, the Examiner directs Applicant’s attention to Exhibit A (attached) which points out that “synergism between combination therapy of oseltamivir and other agents such as adamantanes, ribavirin and other neuraminidase inhibitors have been shown within in vitro and in vivo studies which are summarised in Table 2” (see page 8 of Exhibit A, last full paragraph). That is, oseltamivir is known to act synergistically with neuraminidase inhibitors and other agents. Thus, it is obvious administer oseltamivir and such agents and/or inhibitors together such as after day 1 such as on day 2. In fact, Exhibit A also disclose or suggest that oseltamivir and metformin or aspirin can be administered together or in combination (see Exhibit A, page 30, Table 10).  Furthermore, it should be noted that it is obvious to one of ordinary skill in the art to optimize the efficacy of the treatment such as by adjusting or optimizing the dosing treatment 
Also, it is obvious to administer the metformin and aspirin after the administration of the anti-cancer cytotoxic therapeutic agent, gemcitabine, since O’shea et al. disclose that there is a unique connection between drug resistance and epithelial-mesenchymal transition (EMT) and 
that EMT in cancer cells promotes metastasis and disease progression and that pancreatic cancer provides chemoresistance to gemcitabine, and also that a drug could halt the process of EMT
might also overcome chemoresistance and reduce metastasis, thereby improving the prognosis for patients diagnosed with pancreatic cancer, and also because metformin is known to be able to inhibit EMT pathways and thus EMT (as disclosed in Exhibit D (attached), see abstract).
In addition, it is obvious to administer the secondary drug effective against cancer stem cells (metformin) and the neu-1 sialidase inhibitor (OP), which disrupts the influence of the acute inflammatory response on surviving stem cell populations, inhibiting activation of stem cell self-renewal and EMT, since it is known that surgery, chemotherapy, and radiation therapy trigger highly conserved wound healing pathways that: (1) facilitate the phenotypic transformation of surviving cancer cells into a highly mobile, metastatic phenotype through an EMT or epithelial-mesenchymal transition and (2) induce residual cancer stem cell proliferation (e.g.; as disclosed in Exhibit B (attached; see abstract)), and it is obvious to administer the secondary drug (metformin) after the cytotoxic therapeutic agent because metformin is able to inhibit EMT 
Furthermore, it should be noted that, a skilled artisan would be motivated to alter parameters of the treatment method taught or suggested by the prior art such as period and time of administration of the drugs in order to optimize the efficacy of the treatment based on factors such as the severity of the cancer and the type of subject treated.  In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05).  That is, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of O’shea et al. and Yue et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering the anti-cancer cytotoxic therapeutic agent, gemcitabine, administering metformin, administering the neu-1 sialidase inhibitor, oseltamivir phosphate and also administering the non-steroidal anti-inflammatory, aspirin, to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, because a skilled artisan would reasonably be expected to use or administer the compounds taught by O’shea et al. and Yue et al. in combination, based on factors or need such as the severity of the cancer or tumor and the type of the subject or patient that is being treated.
The Applicant argues that the Examiner points to Wang as disclosing “treating pancreatic cancer cells with different concentration of GEM [gemcitabine], adriamycin (ADM), mitomycin C (MMC), paclitaxel (PTX),methotrexate (MTX), vincristine (VCR), gefitinib (GEF) and 
However, it obvious to use the said timing (i.e.; administering the GEM [gemcitabine] first) as disclosed by Wang et al. even if Wang et al. do not explicitly disclose  the importance of using such timing. 
Also, it should be noted that it is obvious to administer the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient on day 1 of the treatment cycle and the other compounds or anticancer agents on the following or second day (i.e.; day 2) especially in patients with pancreatic cancer that is resistant to gemcitabine, since O’shea et al. disclose that the Neu1 sialidase inhibitor oseltamivir phosphate (Tamiflu®) is efficacious in disabling or reducing chemoresistance to gemcitabine in the pancreatic cancer treatment and the potential pancreatic cancer cell survival. Also, it is obvious to administer the metformin and the aspirin after day 1 such as on day 2, especially since Yue et al. disclose that metformin and aspirin can be administer on the same day and/or can provide synergistic anticancer effects in pancreatic treatment. In this respect, the Examiner directs Applicant’s attention to Exhibit A (attached) which points out that “synergism between combination therapy of oseltamivir and other agents such as adamantanes, ribavirin and other neuraminidase inhibitors have been shown within in vitro and in vivo studies which are summarised in Table 2” (see page 8 of Exhibit A, last full paragraph). That is, oseltamivir is known to act synergistically with neuraminidase inhibitors and 
Also, it is obvious to administer the metformin and aspirin after the administration of the anti-cancer cytotoxic therapeutic agent, gemcitabine, since O’shea et al. disclose that there is a unique connection between drug resistance and epithelial-mesenchymal transition (EMT) and 
that EMT in cancer cells promotes metastasis and disease progression and that pancreatic cancer provides chemoresistance to gemcitabine, and also that a drug could halt the process of EMT
might also overcome chemoresistance and reduce metastasis, thereby improving the prognosis for patients diagnosed with pancreatic cancer, and also because metformin is known to be able to inhibit EMT pathways and thus EMT (as disclosed in Exhibit D (attached), see abstract).
In addition, it is obvious to administer the secondary drug effective against cancer stem cells (metformin) and the neu-1 sialidase inhibitor (OP), which disrupts the influence of the acute inflammatory response on surviving stem cell populations, inhibiting activation of stem cell self-renewal and EMT, since it is known that surgery, chemotherapy, and radiation therapy trigger 
Furthermore, it should be noted that, a skilled artisan would be motivated to alter parameters of the treatment method taught or suggested by the prior art such as period and time of administration of the drugs in order to optimize the efficacy of the treatment based on factors such as the severity of the cancer and the type of subject treated.  In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05).  That is, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of O’shea et al., Yue et al. and Wang et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) 
The Applicant argues that Lutz does not remedy the difficiencies of O'shea, Yue and Wang.
However, Lutz et al. disclose that single agent immunotherapy is effective against several cancers, but has failed against poorly immunogenic cancers, including pancreatic cancer, and that evaluation of pancreatic tumors following treatment with an experimental vaccine suggests that vaccination primes the tumor microenvironment (TME) for checkpoint-inhibitor immunotherapy, and supports a new platform for evaluating checkpoint-inhibitors in poorly immunogenic cancers (see abstract). That is, Lutz et al. disclose or suggest that checkpoint-inhibitor can be used in pancreatic cancer treatment (e.g.; pancreatic cancer immunotherapy).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of O’shea et al., Yue et al., Wang et al. and Lutz et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin to said patient, and to use a checkpoint inhibitor as taught by Lutz et al., 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623